Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statements submitted on April 8, 2019 and July 21, 2020, are in compliance with the provisions of 37 CFR 1.97 and have been considered.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities: lines 1-2 of Claim 4 and lines 1-2 of Claim 12 each recite “with the rotatable step in the first position the latch extends outward” and should be replaced with -- with the rotatable step in the first position, the latch extends outward -- to insert a comma. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 13, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the top of the door” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the bottom of the door” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the top of the door” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the top of the door” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 4,453,684 to Hanks (hereinafter “Hanks”) and this reference was cited in the IDS filed on July 21, 2020.
Regarding Claim 1, Hanks discloses a latch arrangement for a door (mechanical linkage system 65 including latch pins 64 for a lower door 34; see e.g., Hanks at col. 4, lines 21-47 and FIGS. 2-3) comprising:
a plurality of steps disposed at an interior of the door (step 36 and horizontal bottom bar 42 can each be used as a step or foothold by a passenger embarking or disembarking from the aircraft 10; both the step 36 and the horizontal bottom bar 42 include surfaces facing towards an interior of the aircraft when the lower door 34 is in a closed position; see e.g., Hanks at FIGS. 2-4), one of the plurality of steps being rotatable relative to the door between a first position and a second position, the door being movable between a closed and an open position (the step 36 is rotatable from a retracted position to a projected position and the lower door 34 is operable to move from a closed position to an open position; see e.g., Hanks at col. 3, lines 3-20, col. 5, lines 31-57 and FIGS. 2 and 3); and
a latch in operable communication with the rotatable step, the latch being engageable with a latch receiver to lock the door in the closed position in response to the rotatable step being in the first position, the latch being disengageable from the latch receiver when the step is in the second position thereby allowing the door to move to the open position (the latch pins 64 are actuated when the step 36 is rotated and allows the latch pins 64 to engage or disengage with holes 65 of the door frame 28 of the fuselage; see e.g., Hanks at col. 5, lines 44-53 and FIG. 2).
Regarding Claim 2, Hanks discloses wherein a width of the rotatable step is defined between a first door end and a second door end, each door end extending between a top and a bottom of the door (the step 36 is mounted to the lower door 34 and extends between a pair of outer ribs 46; see e.g., Hanks at col. 3, lines 40-52 and FIG. 3).
Regarding Claim 3, Hanks discloses wherein the door is rotatable about a hinge axis proximate the bottom of the door (the lower door 34 is rotatable about an axis defined by the pivot pins 66; see e.g., Hanks at col. 5, lines 31-34 and FIGS. 3 and 4).
Regarding Claim 4, Hanks discloses wherein with the rotatable step in the first position the latch extends outward from one of the first door end and the second door end (the latch pins 64 extend outward from the pair of outer ribs 46 into the holes 65 of the door frame 28 when the step 36 is in the retracted position; see e.g., Hanks at col. 5, lines 31-57 and FIGS. 2 and 3).
Regarding Claim 5, Hanks discloses wherein the rotatable step is disposed between the other steps of the plurality of steps and the top of the door (as shown in FIG. 2 of Hanks, the step 36 is located between the horizontal top bar 44 and the horizontal bottom bar 42 when the lower door 34 is in the closed position, and the horizontal bottom bar 42 can be used as a step when the lower door 34 is in the open position; see e.g., Hanks at col. 3, lines 40-52 and FIGS. 2-4).
Regarding Claim 8, Hanks discloses an aircraft (aircraft 10; see Hanks at FIG. 1) comprising:
a fuselage (fuselage 12; see Hanks at FIG. 1); and
a door mounted to the fuselage by at least one hinge, the door comprising a latch arrangement (lower door 34 is mounted to the fuselage 12 via a door bottom bar 42 and pivot pins 66; see e.g., Hanks at col. 4, lines 30-34) including:
a plurality of steps disposed at an interior of the door (step 36 and horizontal bottom bar 42 can each be used as a step or foothold by a passenger embarking or disembarking from the aircraft 10; both the step 36 and the horizontal bottom bar 42 include surfaces facing towards an 
a latch in operable communication with the rotatable step, the latch being engageable with a latch receiver to lock the door in the closed position in response to the rotatable step being in the first position, the latch being disengageable from the latch receiver when the step is in the second position thereby allowing the door to move to the open position (the latch pins 64 are actuated when the step 36 is rotated to allow the latch pins 64 to engage or disengage with holes 65 of the door frame 28 of the fuselage; see e.g., Hanks at col. 5, lines 44-53 and FIG. 2).
Regarding Claim 9, Hanks discloses wherein an exterior surface of the door forms a portion of an exterior surface of the fuselage in the closed position (as generally shown in FIGS. 1 and 4 at reference numeral 34, the exterior face of the lower door 34 forms an exterior surface of the fuselage 12 when the door 34 is in the closed position).
Regarding Claim 10, Hanks discloses wherein a width of the rotatable step is defined between a first door end and a second door end, each door end extending between a top and a bottom of the door (the step 36 is mounted to the lower door 34 and extends between a pair of outer ribs 46; see e.g., Hanks at col. 3, lines 40-52 and FIG. 3).
Regarding Claim 11, Hanks discloses wherein the at least one hinge mounts the door to the fuselage proximate the bottom of the door and the door is rotatable about a hinge axis of the at least one hinge (the lower door 34 is rotatable about an axis defined by the pivot pins 66; see e.g., Hanks at col. 5, lines 31-34 and FIGS. 3 and 4).
Regarding Claim 12, Hanks discloses wherein with the rotatable step in the first position the latch extends outward from one of the first door end and the second door end (the latch pins 64 extend outward from the pair of outer ribs 46 into the holes 65 of the door frame 28 when the step 36 is in the retracted position; see e.g., Hanks at col. 5, lines 31-57 and FIGS. 2 and 3).
Regarding Claim 13, Hanks discloses wherein the rotatable step is disposed between the other steps of the plurality of steps and the top of the door (as shown in FIG. 2 of Hanks, the step 36 is located between the horizontal top bar 44 and the horizontal bottom bar 42 when the lower door 34 is in the closed position, and the horizontal bottom bar 42 can be used as a step when the lower door 34 is in the open position; see e.g., Hanks at col. 3, lines 40-52 and FIGS. 2-4).
Regarding Claim 16, Hanks discloses a method for opening a door of an aircraft (Hanks describes steps associated with opening the lower door 34; see e.g., Hanks at col. 5, lines 31-57), the method comprising:
rotating a rotatable step of a plurality of steps from a first position to a second position relative to the door to disengage a latch from a latch receiver (Hanks describes pivoting a step 36 from a retracted position to a projected position such that movement of the step 36 retracts locking pins 64 to disengage from holes 65; the horizontal bottom bar 42 can be used as a top step or foothold by a passenger embarking or disembarking from the aircraft 10; see e.g., Hanks at col. 5, lines 31-57 and FIGS. 2-4); and
moving the door from a closed position to an open position (Hanks shows and describes the lower door 34 being swung to an open position; see e.g., Hanks at col. 5, lines 31-34 and FIGS. 3 and 4);
wherein the plurality of steps is disposed at an interior of the door (both the step 36 and the horizontal bottom bar 42 include surfaces facing towards an interior of the aircraft when the lower door 34 is in a closed position; see e.g., Hanks at FIG. 2).
Regarding Claim 17, Hanks discloses wherein the latch is in operable communication with the rotatable step (the step 36 is coupled to the latch pins 64 via shafts 52, crank arms 72, links 76, 86, 94, and bell cranks 78, 90; see e.g., Hanks at col. 4, line 48 to col. 5, line 30 and FIGS. 2-3).
Regarding Claim 18, Hanks discloses wherein a width of the rotatable step is defined between a first door end and a second door end, each door end extending between a top and a bottom of the door (the step 36 is mounted to the lower door 34 and extends between a pair of outer ribs 46; see e.g., Hanks at col. 3, lines 40-52 and FIG. 3).
Regarding Claim 19, Hanks discloses wherein the rotatable step is disposed between the other steps of the plurality of steps and the top of the door (as shown in FIG. 2 of Hanks, the step 36 is located between the horizontal top bar 44 and the horizontal bottom bar 42 when the lower door 34 is in the closed position, and the horizontal bottom bar 42 can be used as a step when the lower door 34 is in the open position; see e.g., Hanks at col. 3, lines 40-52 and FIGS. 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanks as applied to independent Claims 1, 8, and 16 above, respectively, and further in view of U.S. Patent No. 7,654,488 to Obst (hereinafter “Obst”).
Hanks discloses that the lower door 34 is hinged via pivot pins 66 fixed to the door bottom bar 42 and that the lower door 34 pivots approximately 180 degrees (see e.g., Hanks at col. 4, lines 30-40 and FIG. 4). However, Hanks does not explicitly discuss or show the plurality of steps each having a step surface that are substantially parallel to one another when the rotatable step is in the second position.
In the same field of endeavor, Obst discloses an aircraft door arrangement that accommodates doors opening between 0 to 180 degrees (see e.g., Obst at col. 2, line 65 to col. 3, line 6 and FIGS. 3-4). Obst describes a seven-joint linkage 20 used to secure a door 6 to a lower area of a door frame 4 or an adjacent fuselage structure (see e.g., Obst at col. 5, lines 14-19 and FIGS. 1-4). The seven-joint linkage 20 allows the door 6 to be guided more precisely during opening and closing, and enables better sealing between the door and door frame (see e.g., Obst at col. 3, lines 35-67). Additionally, the seven-joint linkage 20 further provides a step 22 that extends beyond the lower edge of the door frame 4 when the door 6 is in the open position to make it easier for passengers to exit the fuselage 2 (see e.g., Obst at col. 7, lines 20-28 and col. 8, lines 60-67; and FIGS. 2 and 4).
Thus it would have been obvious to one skilled in the art at the time of filing to substitute the hinge with pivot pins 66 in Hanks with the seven-joint linkage 20 arrangement as taught by Obst to obtain a predictable result of enabling the modified lower door 34 in Hanks to be opened and closed in a more precise manner, to improve sealing between the lower door 34 and the fuselage 12, and to provide a step extending over the door frame and horizontal bottom bar 42 in Hanks to make it easier for passengers to embark and disembark from the aircraft.
Note that Hanks as modified above in view of Obst would include step 22, and step 22 is substantially parallel with the rotatable step 36 in Hanks – i.e., a plane of step 22 in FIG. 4 of Obst is .
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanks as applied to independent Claims 1 and 8 above, respectively, and further in view of U.S. Patent No. 2,910,255 to Johnson (hereinafter “Johnson”).
Hanks does not expressly disclose providing handrails associated with or attached to the lower door 34. However, in the same field of endeavor, Johnson discloses an air stair door 12 including a pair of handrails 16 with chains 18 and curved rods 22, and the handrails 16 are attached to both the door 12 and to the fuselage 10 (see e.g., Johnson at col. 2, lines 35-42 and FIGS. 1 and 4).
Thus, it would have been obvious to one skilled in the art at the time of filing to add handrails as taught by Johnson to the lower door 34 of Hanks for the predictable result of providing a gripping surface for a passenger to hold on to as they are embarking or disembarking from the aircraft of Hanks using the step 36.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 2181780 to Crowfoot discloses an aircraft door 12 with a plurality of stair treads 47 pivotally attached to side rails 48 of the door 12 (see FIG. 2).
U.S. Patent No. 2,196,546 to Bowers discloses a door 3 with pivotal steps 11, 11’ (see FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.C.L./Examiner, Art Unit 3642
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642